DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. Applicant incorrectly describes the secondary reference Choi as having a “grid 3” which is asserted as corresponding to the claimed “power storage element”. However, the battery 30 corresponds to the claimed power storage element while the grid 3 corresponds to the grid. Applicant further argues that paragraph 36 of the secondary reference Choi discloses that when power failure of the grid 3 occurs, the integrated controller 17 controls the second switch 16 to disconnect the link between the grid 3 and the energy storage system (this time referenced as ‘1’, but as stated above is actually 30). Nothing in paragraph 36 contradicts the claimed invention. Paragraph 36 does disclose the claimed steps since paragraph 36 describes the breaker (second switch 16) as being closed during the grid-connected operation mode and also discloses the breaker being open (second switch 16 being open) during a power generation standby state which is a time period for being on standby for power generation since power is not generated to the grid during grid failure. Furthermore, it would have been obvious to have an even more expansive power generation standby state because the generator could not be capable of generating power at all times and it would be desirable to be able to operate the auxiliary load when power was unavailable. 
 	Applicant contends in claim 1, power from the storage element is converted and supplied to the auxiliary equipment while the generator is waiting to generate power. Examiner maintains that it would have been obvious to do so with the topology of Imaie in view of Choi, for as Applicant points out in paragraph 36 from Choi – ‘the power from the “battery 30” is supplied when the power supplied to the “load 4” from “the power generation system 2” and the “grid 3” is insufficient’, that is, it was obvious to supply power from the available battery when the grid was unavailable (breaker (16) opened) and the wind power generation system (2) was waiting to generate power. Examiner maintains that the claimed modes are obvious when the references are viewed in combination. 
 	Applicant argues that the description of Choi to supply power to the “load 4” in the event of a power failure of the “grid 3” has nothing to do with the claimed feature of the grid-connected operation mode and parallel-off mode, where the auxiliary device is configured to receive the second AC power in the grid-connected operation mode and the third AC power in the parallel off mode. Examiner respectfully disagrees, and as already stated above, the claimed feature of the grid-connected operation mode reads upon the conditions when the second switch 16 of Choi is closed and the wind power generator sources power to the grid and the load 4. Furthermore, Choi discloses sourcing power from the storage 30 to the load 4, making the parallel operation mode also obvious, since one of ordinary skill would have been motivated to source the available power from the battery storage to the auxiliary load when the wind power generator and grid were unavailable. The rejections have been further detailed below.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Imaie (US 2015/0001848) in view of Choi (US 2012/0086399).
 	With respect to claim 1, Imaie discloses a wind power generation system comprising: a power generator body (Fig. 3 201) that generates first AC power (Fig. 3 201 AC output to 204) from wind power; an auxiliary device (Fig. 3 206) that assists the power generator body; and a power conversion apparatus (Fig 3 204) that converts the first AC power from the power generator body to second AC power (Fig. 3 204 AC output to 214-216), and outputs the second AC power to an electric power grid (Fig. 3 10), wherein the power conversion apparatus includes a first power conversion circuit (Fig. 3 2042) that converts the first AC power to DC power, a second power conversion circuit (Fig. 3 2041) that converts the DC power resulting from conversion at the first power conversion circuit to the second AC power, a breaker (Fig. 3 212) that is provided between the second power conversion circuit and the electric power grid. Imaie remains silent as to the control circuitry. 
 	Choi teaches control circuitry (Fig. 1 17) that controls the second power conversion circuit (Fig. 1 13) and the breaker (Fig. 1 16), the wind power generation system (paragraph 25) further comprises a power storage element (Fig. 1 30) that stores power by receiving the DC power from the first power conversion circuit (Fig. 1 11) via a first passing point (Fig. 1 point 11-12) provided between the first power conversion circuit and the second power conversion circuit, wherein when the power generator body is generating power, the control circuitry brings the breaker into conduction so as to set a grid-connected operation mode (paragraph 36) in which the second power conversion circuit cooperates with the electric power grid, and controls the second power conversion circuit to convert the DC power from the first power conversion circuit to the second AC power during the grid-connected operation mode, when the power generator body is in a power generation standby state which is a time period of being on standby for power generation, the control circuitry shuts off the breaker (paragraph 36) to set a parallel-off mode in which the second power conversion circuit is disconnected (Fig. 1 16 opened) from the electric power grid, and controls the second power conversion circuit to convert power of the power storage element received by the second power conversion circuit via the first passing point, to third AC power (Fig. 1 power from 3 to 4) having a preset voltage, and the auxiliary device (Fig. 1 4) is configured to receive the second AC power (Fig. 1 power to 4 from 13) in the grid-connected operation mode and the third AC power in the parallel-off mode, the second and the third AC power being outputted from the second power conversion circuit via a second passing point (Fig. 1 point 13-15) provided between the second power conversion circuit and the breaker. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a control unit that controls the second power conversion circuit and the breaker, the wind power generation system further comprising a power storage element that stores power by receiving the DC power from the first power conversion circuit via a first passing point provided between the first power conversion circuit and the second power conversion circuit, wherein when the power generator body is generating power, the control circuitry brings the breaker into conduction so as to set a grid-connected operation mode in which the second power conversion circuit cooperates with the electric power grid, and controls the second power conversion circuit to convert the DC power from the first power conversion circuit to the second AC power during the grid-connected operation mode, when the power generator body is in a power generation standby state which is a time period of being on standby for power generation, the control circuitry shuts off the breaker so as to set a parallel-off mode in which the second power conversion circuit is disconnected from the electric power grid, and controls the second power conversion circuit to convert power of the power storage element received by the second power conversion circuit via the first passing point, to third AC power having a preset voltage, and the auxiliary device is configured to receive the second AC power in the grid-connected operation mode and the third AC power in the parallel-off mode, the second and the third AC power being outputted from the second power conversion circuit via a second passing point provided between the second power conversion circuit and the breaker. The reason for doing so was to store power while it was available in order to maintain power to the auxiliary load even during loss of grid power. 	With respect to claim 2, Imaie in view of Choi make obvious the wind power generation system according to claim 1, wherein the power conversion apparatus further includes a chopper circuit (Fig. 1 14) that is connected to the first passing point (Fig. 1 point 11-12) and that converts power received from the first passing point, and a resistor (Fig. 1 R1-n) for consuming power outputted from the chopper circuit, the power storage element includes a first power storage element (Fig. 1 30) that is provided on an output side of the chopper circuit inside the power conversion apparatus and that stores at least a part of output power from the chopper circuit, and the chopper circuit transmits power of the first power storage element to the second power conversion circuit during the power generation standby state (paragraph 36). 
 	
	With respect to claim 4, Imaie in view of Choi make obvious the wind power generation system according to claim 1, further comprising a nacelle (paragraph 15) in which the power generator body is housed, wherein the auxiliary device includes a yaw motor (paragraph 22) for adjusting a direction of the nacelle, and the system is configured to supply the third AC power (Choi Fig. 1 power from 13 to 4) to the yaw motor (Choi Fig. 1 4, Imaie Fig. 3 206) during the power generation standby state.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imaie (US 2015/0001848) in view of Choi (US 2012/0086399) and further in view of Burra (US 2009/0230689). 	With respect to claim 3, Imaie in view of Choi make obvious the wind power generation system according to claim 1, wherein the power conversion apparatus further includes a DC capacitor (Fig. 3 2043) that is connected to the first passing point (Fig. 3 point 2041-2042) between the first power conversion circuit and the second power conversion circuit, and the power storage element includes a second power storage element (Choi Fig. 1 30) which is connected in parallel with the DC capacitor (Fig. 3 2043). Choi remains silent as to whether the second power storage element is provided outside the power conversion apparatus. 
 	Burra teaches a wind power generation system wherein the power storage element (Fig. 3 114) includes a second power storage element (Fig. 3 114) that is provided outside the power conversion apparatus (Fig. 3 3 or 130) and is connected in parallel with the DC capacitor (Fig. 3 capacitor across 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the inventio to implement the power storage element includes a second power storage element that is provided outside the power conversion apparatus and is connected in parallel with the DC capacitor, in order to optimize the power storage capacity across plural power conversion apparatuses such as in a windfarm.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839